 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.48 Page 1 of 25




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


RUTH JOHNSON, TERRI LYNN
LAND, and MARIAN SHERIDAN,
       Plaintiffs,
                     v.                        Civil Action No. 1:20-cv-00948

 JOCELYN BENSON, Secretary of                       ORAL ARGUMENT
 State of the State of Michigan, in her               REQUESTED
 official capacity,
       Defendant.

             MEMORANDUM IN SUPPORT OF PLAINTIFFS’
             MOTION FOR A PRELIMINARY INJUNCTION
      This case challenges a patently unlawful policy of the Michigan Secretary

of State to count ballots received after Election Day. Pursuant to its constitution-
ally delegated authority, the Michigan Legislature established a bright-line dead-

line of 8:00 p.m. on November 3, 2020, for mail-in ballots to arrive at polling

places. It chose November 3 because Congress set the Tuesday after the first
Monday in November as a uniform Election Day—the day the voting process

must be consummated—over 150 years ago. By law, ballots that fail to meet these

deadlines are not to be counted. But the Secretary is acting to move that deadline

fourteen days, with no colorable basis in legislative authority and in direct conflict

with crystal-clear statutory mandates. Worse, application of that policy to bal-

lots received without a postmark will permit votes to be cast after Election Day,

in clear violation of federal law.
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.49 Page 2 of 25




      This is an ultra vires exercise of power that conflicts with the United States
Constitution in two independent respects. First, Article II mandates that the

rules governing presidential elections be set by Congress or the “Legislature” of

each state, and the Secretary is neither. She therefore has no independent power

to set the time or manner of presidential elections, let alone to do so through

actions that directly conflict with acts of Congress and the State Legislature. Sec-

ond, Congress established by statute November 3 as Election Day, and the Sec-

retary has agreed to count ballots received after Election Day. By refusing to

treat November 3 as the consummation of the voting—but merely its beginning—

the Secretary has violated federal law, and her policy must yield.

      The Secretary’s decision to count unlawfully cast ballots promises to in-

flict severe vote dilution on Plaintiffs and all other Michigan voters and to injure

certain Plaintiffs directly, as Presidential Elector candidates. Worse, the choice

to depart from the laws of the Michigan Legislature threatens to cast the legiti-

macy of the entire statewide vote in doubt and creates a significant risk that Con-

gress will not recognize the certified election results. These are irreparable

harms, and the public interest plainly favors an injunction that would prevent

them. The Court should act promptly to do just that.

                                BACKGROUND
I.    Congress and the Michigan Legislature Exercise Their Constitutional
      Authority To Establish a Single Election Day, Which Is November 3
      This Year
      Article II of the Constitution establishes state and federal roles in enacting

the laws governing presidential elections. Article II, § 1, cl. 2 identifies states’


                                         2
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.50 Page 3 of 25




role as: “appoint[ing] in such Manner as the Legislature thereof may direct, a
Number of Electors, equal to the whole Number of Senators and Representa-

tives to which the State may be entitled in the Congress.” U.S. Const. Art. II,

§ 1, cl. 2 (emphasis added). The term “Legislature” in this provision means what

it says. The legislature of each state, not its executive actors or courts, has au-

thority to define the “Manner” of choosing electors. See, e.g., McPherson v.

Blacker, 146 U.S. 1, 25 (1892). In Michigan, the “Legislature” within the mean-

ing of Article II is the Michigan Legislature.

      The role of Congress is governed by Article II, § 1, cl. 4, which provides

that “Congress may determine the Time of chusing the Electors, and the Day

on which they shall give their Votes; which Day shall be the same throughout

the United States.” Congress has acted under this authority to set the time of

choosing electors, and various statutes, taken together, “mandate[] holding all

elections for Congress and the Presidency on a single day throughout the Un-

ion.” Foster v. Love, 522 U.S. 67, 70 (1997). This “immediate act of the people of

America” protects the selection of the President from “cabal, intrigue, and cor-

ruption.” The Federalist No. 68 at 459 (Hamilton) (Cooke ed., 1961).

      Both Congress and the Michigan Legislature have exercised their respec-

tive authorities to regulate presidential elections.

      A.     Congress Exercised Its Power

      Congress has exercised its authority by setting a single Election Day. Con-

gress provided that “[t]he electors of President and Vice President shall be ap-

pointed, in each State, on the Tuesday next after the first Monday in November,


                                          3
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.51 Page 4 of 25




in every fourth year succeeding every election of a President and Vice Presi-
dent.” 3 U.S.C. § 1. This year, that date is Tuesday, November 3, 2020.

      This statute necessarily forbids states from holding votes for the presi-

dency after November 3. Another statute provides: “Whenever any State has

held an election for the purpose of choosing electors, and has failed to make a

choice on the day prescribed by law, the electors may be appointed on a subse-

quent day in such a manner as the legislature of such State may direct.” 3 U.S.C.

§ 2. This statute only applies if a state has held an election and failed “to make

a choice on the day prescribed by law….” It does not authorize states to allow

voting in that election on days after the Tuesday after the first Monday in No-

vember.

      Congress also set the time for electors appointed in each state to meet and

vote: “The electors of President and Vice President of each State shall meet and

give their votes on the first Monday after the second Wednesday in December

next following their appointment at such place in each State as the legislature of

such State shall direct.” 3 U.S.C. § 7. This year, that date is December 14, 2020.

A state that fails to comply with these acts of Congress forfeits its votes in the

Electoral College.

      In addition, Congress provided a statutory safe harbor to allow states to

provide a binding determination of its electors’ vote. 3 U.S.C. § 5. To qualify for

the safe harbor, a state must have “provided, by laws enacted prior to the day

fixed for the appointment of electors,” a means of determining “any controversy

or contest concerning the appointment of” electors, and must have completed


                                        4
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.52 Page 5 of 25




the process “at least six days before the time fixed for the meeting of the elec-
tors.” 3 U.S.C. § 5. This year, the safe-harbor deadline is December 8, 2020.

      B.    The Michigan Legislature Exercised Its Power

      The Michigan Legislature has exercised its constitutional duty to establish

rules governing the manner of presidential elections. Michigan assigns all of its

electors to the presidential candidate who receives the “greatest number of

votes” in the statewide vote. Mich. Comp. Laws. § 168.42. Michigan statutes

follow federal law and set the state general election as the first Tuesday after the

first Monday of November. Id. § 168.641. Indeed, Michigan law specifically rec-

ognizes the federal government’s authority over setting the day for elections,

noting that “if congress should hereafter fix a different day for such election,

then the election for electors shall be held on such day as shall be named by

congress as provided in section 1 of article 2 of the United States constitution.”

Id. § 168.43. Voters may vote in person, and if they do so, they must be in line

at the polling place before 8:00 p.m. on voting day, when the polls close. Id.

§ 168.720. In-person voting is not permitted after Election Day.

      The Michigan constitution also authorizes in-person absentee voting “dur-

ing the forty (40) days before an election, and the right to choose whether the

absent voter ballot is applied for, received, and submitted in person or by mail.”

Mich. Const. Art. 2, § 4. No different from voters who elect to vote in person,

those who elect to vote by mail must vote on or before Election Day, not after

Election Day. Michigan law provides that “[t]he ballot must reach the clerk or

an authorized assistant of the clerk before the close of the polls on election day.


                                         5
    Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.53 Page 6 of 25




An absent voter ballot received by the clerk or assistant of the clerk after the close
of the polls on election day will not be counted.” Mich. Comp. Laws

§ 168.764a.1

        Ballots that are not delivered to the ballot board are not counted. In this

way, the law enacted by the Michigan Legislature does not permit the counting

of votes contained in absentee ballots received after the 8:00 p.m. deadline.

        Michigan law provides that the Secretary is the State’s chief elections ad-

ministrator and administers Michigan’s election laws. 2 The Secretary publishes

an “Election Officials’ Manual” with 18 chapters outlining election rules and

procedures. In Chapter 6, titled “Michigan’s Absentee Voting Process,” the Sec-

retary acknowledges that Michigan law provides that “[a]bsentee ballots must

be returned to the clerk by 8:00 p.m. on Election Day.” Election Officials’ Man-

ual, Chapter 6, at 7 (last updated November 2019).3 The Secretary’s website also

continues to recognize that Michigan law provides that “absentee ballot[s] must

be received by your city or township clerk by 8 p.m. on Election Day” to be

counted.4 These regulations demonstrate that the Secretary understands

1
  Michigan law provides a limited exception for overseas absentee voters to
whom absentee voter ballots were not timely transmitted, Mich. Comp. Laws
§ 168.759a, and Plaintiffs’ claims here do not concern that exception.
2
  Among other duties, she “prescribe the procedures for election audits that in-
clude reviewing the documents, ballots, and procedures used during an elec-
tion…” Mich. Comp. Laws § 168.31a (2).
3
           Available          at            https://www.michigan.gov/docu-
ments/sos/VI_Michigans_Absentee_Voting_Process_265992_7.pdf.
4
  Michigan Secretary of State, Vote at home/absentee voting, available at
https://mvic.sos.state.mi.us/Home/VoteAtHome (last accessed on September
24, 2020).


                                          6
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.54 Page 7 of 25




Michigan statutes to establish a non-negotiable deadline of receipt of ballots by
8:00 p.m. on Election Day.

II.   The Secretary Agrees With Private Litigants To Change the Time and
      Manner of the Presidential Election
      In May 2020, registered Michigan voters and the League of Women Vot-

ers of Michigan filed a mandamus complaint against the Secretary in the Mich-

igan Court of Appeals, challenging the constitutionality of the Legislature’s

deadline for receiving absentee ballots. League of Women Voters of Mich. v. Sec’y of

State, Case No. 353654, Mich. Ct. of Appeals (May 22, 2020) (“League of Women

Voters”). Although the Secretary did not oppose the plaintiffs’ argument to ex-

tend the deadline for receiving absentee ballots, the Michigan Court of Appeals

upheld the deadline, and the Michigan Supreme Court denied the parties request

for leave to appeal. In an opinion concurring in the denial of a request for recon-

sideration, Justice Viviano expressed concern that “this lawsuit appears to be a

friendly scrimmage,” given that the Secretary “agree[s] with plaintiffs that the

deadline must be struck down as unconstitutional.” League of Women Voters, Case

No. 161671, Op. at 1 (September 11, 2020) (Viviano, J., concurring).

      In June 2020, a group of registered Michigan voters and the Michigan Al-
liance for Retired Americans (the “State Plaintiffs”) pursued another friendly

scrimmage, filing a complaint against the Secretary in Michigan state court that

challenged, inter alia, the Election Day receipt requirements applicable to mail-

in absentee ballots. See Declaration of Todd Dawson (“Dawson Decl.”), Ex. A.




                                         7
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.55 Page 8 of 25




      Once again, the Secretary declined to defend Michigan law. She “did not
challenge the documentary evidence at the hearing and conceded that the affi-

davits and documentary evidence provide an evidentiary record from which this

Court can make findings for purposes of resolving plaintiffs’ request for injunc-

tive relief.” Dawson Decl., Ex. B at 2–3. Nonetheless, the court refused to permit

the Michigan Senate and the Michigan House of Representatives to intervene

and defend state law, thereby excluding adverse parties from participating in the

case in any capacity. After permitting no adversarial evidence or arguments be-

fore it, the Court concluded that the “unrefuted factual record” and “the uncon-

troverted data,” supported enjoining the ballot receipt deadline. Id. at 12. Spe-

cifically, the injunction prohibits “[e]nforcement of the ballot receipt deadlines

in MCL 168.759b and MCL 168.764a as they relate to the date and time by

which absentee ballots must be received by the clerk in order to be tallied…. All

ballots postmarked no later than one day before election day, i.e., November 2,

2020, and received by the deadline for certifying election results [fourteen days

after Election Day], are eligible to be counted in the same manner as all provi-

sional ballots.” Id. at 1–2.

      The Secretary acquiesced in the decision, declining to appeal and thereby

choosing to abandon the enforcement of statutes enacted by the Michigan Leg-

islature in favor of her own policies.




                                         8
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.56 Page 9 of 25




III.   The Secretary’s Actions Threaten the Integrity of Michigan’s Presiden-
       tial Election, Risk Disenfranchisement of the Entire State’s Electorate,
       and Impose Irreparable Harm on Plaintiffs
       Plaintiff Ruth Johnson is a registered Michigan voter, a former Secretary

of State of Michigan, and currently a Michigan State Senator. Declaration of

Ruth Johnson (“Johnson Decl.”), at ¶¶ 4, 6, 15. Plaintiff Terri Lynn Land is a

registered Michigan voter, a former Secretary of State of the State of Michigan,

and has been certified as a nominee of the Republican Party to participate in the

Electoral College as a presidential elector. Declaration of Terri Lynn Land

(“Land Decl.”), at ¶¶ 3, 6, 9. Plaintiff Marian Sheridan is a registered Michigan

voter and has also been certified as a nominee of the Republican Party to partic-

ipate in the Electoral College as a presidential elector. Declaration of Marian

Sheridan (“Sheridan Decl.”), at ¶¶ 3, 8.

       The Secretary’s actions work a direct and substantial harm on various in-

terests of all Plaintiffs. First, counting ballots received up to fourteen days after

the election will necessarily result in the counting of many ballots—perhaps hun-

dreds of thousands—that by law may not be counted in the presidential election.

The result of this change in law is to dilute the value of Plaintiffs’ votes and

permit the counting of ballots for Plaintiffs’ opponents for the elector offices they
seek. Land Decl. ¶¶ 6–8; Sheridan Decl. ¶¶ 8–11.

       Second, the Secretary’s actions create substantial uncertainty where those

laws create clarity. Statutory law, which is superior to the Secretary’s executive

authority, establishes a deadline, but Plaintiffs are unable to discern whether that

law governs or the Secretary’s alterations govern. This uncertainty frustrates



                                         9
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.57 Page 10 of 25




Plaintiffs’ ability to determine whether to vote in person (and thereby risk expo-
sure to the Coronavirus) or cast absentee ballots (and thereby risk that their votes

will not be counted) and how to advise those who intend to vote for them.

      Third, the Secretary’s actions threaten to disenfranchise all Michigan vot-

ers. A procedure for resolving election contests (which the vote-counting process

qualifies as) will not satisfy Congress’s safe harbor of 3 U.S.C. § 5 unless it is

resolved “by laws enacted prior to the day fixed for the appointment of electors.”

The late-receipt deadline is not an enacted law but an executive policy in flat

contradiction to State law. Adherence to this policy over and against Michigan’s

“enacted” laws creates a clear and present danger that Michigan’s election re-

sults will not be accepted under the safe harbor law and therefore will not be

accepted by the United States Congress in determining the winner of the presi-

dential election. As the Secretary intends to conduct the election, Congress will

have no obligation to respect the popular vote of Michigan’s electorate. This

threatens Plaintiffs’ opportunity to cast meaningful votes and to take office as

Electors and participate in the Electoral College.

      Fourth, the Secretary’s election deadlines risk placing the resolution of the

contest past dates Congress has set for both the safe harbor and the actual vote

of the Electoral College. Under those deadlines, it will remain unknown who

wins the state’s vote for at least fourteen days after Election Day, and any contest

about the ultimate result is unlikely to reach a conclusion before the safe-harbor

deadline or even before the vote of the Electoral College. There is a substantial

risk that Plaintiffs’ votes will be completely meaningless, if either Michigan loses


                                        10
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.58 Page 11 of 25




its representation in the Electoral College or its asserted results do not qualify
for the safe harbor. This is yet another way in which the Secretary’s actions

threaten Plaintiffs’ right to cast meaningful votes and opportunity to participate

in the Electoral College.

                               LEGAL STANDARD
      “The propriety of a preliminary injunction depends on four factors:

“(1) whether the movant is likely to prevail on the merits; (2) whether the mo-

vant would suffer irreparable injury if the court does not grant the injunction;

(3) whether a preliminary injunction would cause substantial harm to others

and (4) whether a preliminary injunction would be in the public interest.” Howe

v. City of Akron, 723 F.3d 651, 658 (6th Cir. 2013); see also Winter v. Nat’l Res. Def.

Council, Inc., 555 U.S. 7, 32 (2008).

                                   ARGUMENT

I.    Plaintiffs Are Likely To Succeed on the Merits of Their Claim that the
      Late-Receipt Deadline Violates Federal Law and the Constitution
      The Secretary’s decision to violate state and federal law by counting bal-

lots received after Election Day is plainly unlawful and is virtually certain to be

held as much after final judgment. First, the Secretary lacks the constitutional

authority to depart from the laws established by Congress and the Michigan

Legislature and to set a completely new set of time-and-manner election regula-

tions that flatly contradict those laws. Second, the Secretary’s choice to count

ballots cast after Election Day plainly contradicts federal law and is preempted.




                                          11
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.59 Page 12 of 25




Each of these violations of the Constitution is itself a sufficient basis for an in-
junction and establishes that the first element is met.

      A.     The Late-Receipt Deadline Is Ultra Vires in Violation of Article
             II of the Constitution
      The Secretary’s decision to implement a late-receipt deadline violates Ar-

ticle II of the Constitution by arrogating to herself, an executive actor, the au-
thority to regulate presidential elections, which Article II vests solely with legis-

lative actors: Congress and the “Legislature” of each state. Neither the Secretary

nor Michigan state courts have any authority to set time or manner regulations

governing presidential elections by overriding the law enacted by the Michigan

Legislature and yet have purported to do so through a friendly scrimmage with

private parties. That is unconstitutional.
      The Article II delegation of authority over presidential elections confers

on Congress and state legislatures a share of federal constitutional lawmaking au-

thority. As the Supreme Court unanimously held in Bush v. Palm Beach County

Canvassing Bd., 531 U.S. 70 (2000), “in the case of a law enacted by a state legis-

lature applicable not only to elections to state offices, but also to the selection of

Presidential electors, the legislature is not acting solely under the authority given

it by the people of the State, but by virtue of a direct grant of authority made

under Art. II, § 1, cl. 2, of the United States Constitution.” Id. at 473–74. This

provision “convey[s] the broadest power of determination” and “leaves it to the

legislature exclusively to define the method” of appointment of electors. McPher-

son v. Blacker, 146 U.S. 1, 27 (1892) (emphasis added). Indeed, because “[t]his



                                         12
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.60 Page 13 of 25




power is conferred upon the legislatures of the States by the Constitution of the
United States,” it “cannot be taken from them or modified” even by “their State

constitutions.” Id. at 35; see also Bush v. Gore, 531 U.S. 98, 112–13 (2000)

(Rehnquist, J., concurring).

      It necessarily follows that only the Michigan Legislature, not the Secretary

or state courts, may establish regulations governing the time and manner of pres-

idential elections. The word “legislature” was “not one ‘of uncertain meaning

when incorporated into the Constitution.’” Smiley v. Holm, 285 U.S. 355, 365

(1932) (quoting Hawke v. Smith, 253 U.S. 221, 227 (1920)). The term “legisla-

ture” necessarily differentiates between that body and the “State” of which it is

only a subpart. By empowering one body of the state to prescribe election rules,

the Constitution impliedly denies it to other state bodies and officials, including

the Secretary.

      Further, the Article II delegation of authority is the states’ sole basis for

regulating presidential elections. This power is neither inherent nor preserved

under the Tenth Amendment. Cook v. Gralike, 531 U.S. 510, 522 (2001); U.S.

Term Limits, Inc. v. Thornton, 514 U.S. 779, 805 (1995). Because there is no basis

for Michigan to regulate elections to the presidency outside of the delegation of

Article II, any “manner” regulation not promulgated by the Michigan Legisla-

ture is beyond the very authority of Michigan, as a sovereign, to regulate in this

arena.

      There is then no authority for the Secretary to establish any rules govern-

ing the time or manner of presidential elections, let alone rules that directly


                                        13
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.61 Page 14 of 25




contradict statutes enacted by “the Legislature” of Michigan. U.S. Const. Art. II,
§ 1, cl. 1. Neither the Michigan Legislature nor Congress passed laws providing

that voters may cast ballots received up to fourteen days after Election Day, let

alone ones cast after Election Day, and the statutory bright-line deadline of 8:00

p.m. on Election Day for ballots to arrive reflects a clear and unmistakable legis-

lative rejection of the Secretary’s position. The Secretary intends to enforce new

election rules with no basis whatsoever in the Constitution, federal law, or Mich-

igan statutory law—indeed, the Secretary’s policy contravenes what they re-

quire. In short, the Constitution delegates no authority to the Secretary or Mich-

igan state courts to override time or manner regulations prescribed by Congress

or the Michigan Legislature, and the Secretary’s actions are therefore ultra vires.

      Article II affords this violation of Michigan law a federal constitutional sig-

nificance. It is Article II itself that delegates the power to regulate elections, so

“the text of the election law itself…takes on independent significance.” Bush,

531 U.S. at 113 (Rehnquist, J., concurring). “A significant departure from the

legislative scheme for appointing Presidential electors presents a federal consti-

tutional question.” Id. The question whether rules promulgated by the Secretary

constitute as manner restrictions “direct[ed]” by the Michigan “Legislature,”

U.S. Const. Art. II, § 1, cl. 2, is a federal constitutional question for this Court

to resolve. And the plain answer is no.




                                          14
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.62 Page 15 of 25




      B.     The Secretary’s Policy to Count Ballots after Election Day Con-
             travenes Acts of Congress
      The Secretary’s policy to count ballots received after Election Day violates

federal law yet again insofar as it directly conflicts with Acts of Congress setting

the Election Day. The new deadlines and ballot-counting procedures the Secre-

tary has set would therefore be unlawful even if the Michigan Legislature had

adopted them.

      Courts have uniformly interpreted Article II to confer on Congress a

unique authority over presidential elections, which supersedes state authority in

the event of a conflict. See Oregon v. Mitchell, 400 U.S. 112, 124, (1970) (“It is the

prerogative of Congress to oversee the conduct of presidential and vice-presiden-

tial elections and to set the qualifications for voters for electors for those of-

fices.”); cf. Anderson v. Celebrezze, 460 U.S. 780, 784–85 (1983). Here, Congress

has acted definitively by statute to establish the Tuesday after the first Monday

in November as the sole day for choosing electors for the presidency. 3 U.S.C.

§ 1. This choice of the Tuesday after the first Monday in November goes back at

least to January 1845, which Congress passed in the “Presidential Election Day

Act.” 28 Cong. Ch. 1, 5 Stat. 721.

      As Foster v. Love, 522 U.S. 67 (1997) recognized, this provision and others

“mandate[] holding all elections for Congress and the presidency on a single day

throughout the Union.” Id. at 70. Foster rejected a state’s efforts to conduct an

election on a day other than Election Day as preempted by act of Congress. Id.

at 74. Indeed, a single Election Day was what the framers of the Constitution

envisioned. Alexander Hamilton opined that “uniformity in the time of


                                         15
    Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.63 Page 16 of 25




elections…may be found by experience to be of great importance to the public
welfare,” The Federalist No. 61 at 413 (Hamilton) (Cooke ed. 1961) and that

“the immediate act of the people of America” in selecting electors would frus-

trate “cabal, intrigue, and corruption.” The Federalist No. 68 at 459 (Hamilton)

(Cooke ed., 1961). Indeed, during the reconstruction era, “Congress expressly

considered [and rejected] an amendment to continue to allow states in which by

law polls are held open more than one day to continue the practice.” Voting In-

tegrity Project, Inc. v. Keisling, 259 F.3d 1169, 1173 (9th Cir. 2001) (internal quo-

tation marks omitted). Congress rejected this proposal for a simple and plain

reason: “It gives some states undue advantage. It gives some parties undue ad-

vantage.” Cong. Globe, 42d Cong., 2d Sess. 141 (1871).5

        For these reasons, the case law is unanimous that Election Day must be

the “consummation” of the process of voting. Voting Integrity Project, 259 F.3d at

1175 (applying Foster, 522 U.S. at 67). There is “no dispute that the combined

actions [by officials and voters] must occur, that voting must end, on federal

election day.” Lamone v. Capozzi, 912 A.2d 674, 692 (Md. 2006). Any “regime of

combined action meant to make a final selection on any day other than federal

election day” violates federal law. Millsaps v. Thompson, 259 F.3d 535, 547 (6th

Cir. 2001). Of unique relevance on this point is Maddox v. Bd. of State Canvassers,

149 P.2d 112 (Mont. 1944), which rejected a Montana statute, enacted during

World War II, that authorized overseas ballots that arrived in December to be

5
  For all of these reasons, the notion the Election Day is unconstitutional is pa-
tently incorrect.


                                         16
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.64 Page 17 of 25




counted in the presidential election. Id. at 114. Notwithstanding the legislature’s
good intentions to assist absent servicemembers in voting, the court found the

act unconstitutional, holding that “the legislature may not constitutionally ex-

tend beyond ‘the Tuesday next after the first Monday in November’ the time

when the presidential electors shall be appointed or elected by the ballots of the

voters.” Id. at 115.

      This case is no different. The Secretary’s new state-law regime treats Elec-

tion Day as the beginning, not the consummation, of voting. Under the Secre-

tary’s policy, votes will be counted if they arrive up to fourteen days after Elec-

tion Day—including those not bearing postmarks, as is typical of prepaid-post-

age envelopes. Dawson Decl., Ex. C. In this way, the Secretary’s policies permit

the counting of ballots cast after Election Day. These policies contravene the law

of Congress and are therefore preempted.

II.   Plaintiffs—and the Entire State of Michigan—Will Suffer Irreparable
      Harm in the Absence of an Injunction
      The Secretary’s policy of counting late-received ballots violates state and

federal law and will inflict irreparable harm on Plaintiffs, unless this Court in-

tervenes. The Secretary’s newfangled policy of counting invalid votes is certain

to dilute the value of Plaintiffs’ votes. The “principal issue[]” here is “whether

the votes that have been ordered to be counted are, under a reasonable interpre-

tation of [Michigan] law, legally cast votes,” and the “counting of votes that are

of questionable legality…threaten[s] irreparable harm.” Bush v. Gore, 531 U.S.

1046, 1047 (2000) (Scalia, J., concurring in order issuing stay pending appeal).



                                        17
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.65 Page 18 of 25




      By increasing the pool of counted votes to include those illegally cast after
Election Day, the Secretary will dilute the votes of all voters who dutifully com-

ply with Michigan statutory law and submit their ballots by Election Day. This

is a paradigmatic irreparable harm supporting provisional injunctive relief.

“When constitutional rights are threated or impaired, irreparable injury is pre-

sumed.” Obama for America v. Husted, 697 F.3d 423, 436 (6th Cir. 2012). Restrict-

ing or diluting “the fundamental right to vote therefore constitutes irreparable

injury.” Id.; see also Montano v. Suffolk Cty. Legislature, 268 F. Supp. 2d 243, 260

(E.D.N.Y. 2003) (“An abridgement or dilution of the right to vote constitutes

irreparable harm.”); Patino v. City of Pasadena, 229 F. Supp. 3d 582, 590 (S.D.

Tex. 2017) (“The irreparable harm to the plaintiffs’ fundamental right to vote

weighs heavily against a stay.”); Day v. Robinwood W. Cmty. Improvement Dist.,

2009 WL 1161655, at *3 (E.D. Mo. Apr. 29, 2009) (“These Plaintiffs are threat-

ened with an irreparable harm because, absent a preliminary injunction, their

votes will be diluted in the upcoming June 9, 2009 election.”); Democratic Nat’l

Comm. v. Republican Nat’l Comm., 2016 WL 6584915, at *17 (D.N.J. Nov. 5,

2016) (collecting cases).

      And the late-receipt deadline imposes special injury on Plaintiffs Land and

Sheridan, who are not only voters, but also candidates for office. Because “the

rights of voters and the rights of candidates do not lend themselves to neat sep-

aration,” Burdick v. Takushi, 504 U.S. 428, 438 (1992) (quotation marks and ci-

tation omitted), “laws that affect candidates always have at least some theoreti-

cal, correlative effect on voters” and vice versa, Bullock v. Carter, 405 U.S. 134,


                                        18
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.66 Page 19 of 25




143 (1972); cf. Mancuso v. Taft, 476 F.2d 187, 190 (1st Cir. 1973) (permitting
“both candidates and voters” to challenge an election law “because of its impact

on voting rights,” and because a “candidate for public office…is so closely re-

lated to and dependent upon those who wish to vote for him and his litigation

will so vitally affect their rights….”). The late-receipt deadline violates state and

federal law and will dilute all validly cast votes, including all votes validly cast

for Plaintiffs as electors. That irreparable injury runs directly to Plaintiffs in their

capacity as candidates to represent Michigan as electors.

      In addition, the legal infirmity of the late-receipt deadline has created a

significant uncertainty about the rules governing the November election and

whether any Michigan citizens will have their votes counted. Officials and voters,

including those who may vote for Plaintiffs Land and Sheridan, need to know

what rules govern, both so that they may follow those rules and so that their

votes will ultimately factor into the presidential selection. As to the latter, the

major problem is that a procedure for resolving election contests (which the vote-

counting process qualifies as) will not satisfy Congress’s safe harbor of 3 U.S.C.

§ 5 unless it is resolved “by laws enacted prior to the day fixed for the appoint-

ment of electors.” See Bush v. Gore, 531 U.S. 98, 111 (2000). The late-receipt

deadline is not an enacted law but an executive policy in flat contradiction to

enacted law. As a result, the implementation of these policies over and against

Michigan’s “enacted” laws creates a clear and present danger that Michigan’s

election results will not be accepted under the safe harbor law and therefore will

not be accepted by the United States Congress in determining the winner of the


                                          19
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.67 Page 20 of 25




presidential election. As the Secretary intends to conduct the election, Congress
will have no obligation to respect the popular vote of Michigan’s electorate, and

Michigan’s popular vote may prove completely worthless.

       If it is irreparable harm to dilute even one vote (it is), it is clearly irrepara-

ble harm to deny any value to any vote cast by anyone in the entire state of

Michigan. That harm would yet again directly impact Plaintiffs in their capaci-

ties as candidates to represent Michigan as electors. The Secretary’s unlawful

policy will confer on Congress the unfettered right to reject the results of the

statewide vote and thereby deny Plaintiffs the opportunity to serve as electors

and participate in the Electoral College.

       A further harm results from the Secretary’s election deadlines risk placing

the resolution of the contest past dates Congress has set for both the safe harbor

and the actual vote of the Electoral College. It will remain unknown who wins

the state’s vote for at least fourteen days after Election Day, and any contest

about the ultimate result is unlikely to reach a conclusion before the safe-harbor

deadline or even before the vote of the Electoral College. There is a substantial

risk that Plaintiffs’ votes will be completely meaningless, if either Michigan loses

its representation in the Electoral College or its asserted results do not qualify

for the safe harbor.

III.   The Balance of Equities and the Public Interest Favor an Injunction

       There is no contest on the other equitable factors. The public has a “strong

interest in exercising the ‘fundamental right to vote,’” Obama for America, 697

F.3d at 436, which Plaintiffs cannot exercise if their votes are diluted or


                                           20
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.68 Page 21 of 25




completely invalidated by a delayed vote count. See also Rodgers v. Bryant, 942
F.3d 451, 458 (8th Cir. 2019) (“[I]t is always in the public interest to protect

constitutional rights” and “[t]he balance of equities generally favors…constitu-

tionally-protected freedom[s]”) (cleaned up).

      The balance of equities is one-sided. On the one hand, the Secretary’s pol-

icy is sure to inflict substantial vote dilution of millions of Michigan voters (in-

cluding Plaintiffs) and places the entire statewide vote at risk. That is an injury

of the highest and most severe constitutional magnitude, for reasons stated

above.

      On the other hand, the Secretary has no interest at all in setting rules that

the Constitution does not allow her to set. And the Secretary’s interest in partic-

ipating in a friendly scrimmage of a lawsuit—contending nonsensically that

Election Day is unconstitutional—carries zero weight. Cf. Shaw v. Hunt, 517

U.S. 899, 908 n.4 (1996) (holding that a state has “no…interest in avoiding mer-

itless lawsuits”). Further, even if the Secretary is (somehow) vindicated by the

final resolution of this case, the harm of an erroneous ruling at this stage would

be non-existent: the Secretary would simply be compelled to conduct this elec-

tion the way every Michigan Secretary of State has conducted elections for gen-

erations. An order compelling the Secretary to do what Michigan law tells the

Secretary to do does not inflict any meaningful injury on the Secretary in her

official capacity (i.e., as an officer of the state charged with carrying out the law

enacted by the Legislature)—and certainly not one sufficiently severe as to out-

weigh the voting rights of every last Michigan citizen. And the State’s interest is


                                         21
 Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.69 Page 22 of 25




for the valid laws enacted by its Legislature to be enforced. See, e.g., Hunter v.
Hamilton County Bd. of Elections, 635 F.3d 219, 244 (6th Cir. 2011) (“The Board

has a substantial interest in carrying out its election duties timely and in accord-

ance with state and federal law.”).

      The public interest emphatically supports a preliminary injunction. Again,

“it is always in the public interest to prevent the violation of a party’s constitu-

tional rights,” G & V Lounge, Inc. v. Michigan Liquor Control Com’n, 23 F.3d 1071,

1079 (6th Cir. 1994), and the right to vote of each Michigan citizen hangs in the

balance and is directly threatened by the Secretary’s unlawful policy. The poli-

cies Congress implemented in setting an Election Day well over 100 years ago,

and the policies of the Michigan Legislature in establishing a clear received-by

deadline, vindicate the public’s interest in the integrity of presidential elections

and in a clear set of rules—that have proven fair over generations of practice—

for voters to follow in casting their votes. Indeed, the Secretary’s unlawful policy

is of momentous concern to the entire State and the country, “by casting a cloud

upon…the legitimacy of the election.” Bush, 531 U.S. at 1047 (Scalia, J., con-

curring in order granting a stay pending appeal). No Michigan citizen benefits

from that cloud, and every Michigan voter would benefit from an injunction.

                                 CONCLUSION

      The Court should grant the motion and enjoin the Secretary’s unlawful

policy to count ballots received after 8:00 p.m. on Election Day.




                                        22
Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.70 Page 23 of 25




Date: September 30, 2020                    Respectfully submitted,


                                            /s/ Todd A. Dawson
                                            TODD A. DAWSON
                                            BAKER & HOSTETLER LLP
                                            Key Tower, 127 Public
                                            Square, Suite 2000
                                            Cleveland, OH 44114
                                            Phone: (216) 621-0200
                                            Fax: (216) 696-0740
                                            tdawson@bakerlaw.com

                                            DAVID B. RIVKIN*
                                            ANDREW M. GROSSMAN*
                                            RICHARD B. RAILE*
                                            BAKER & HOSTETLER LLP
                                            1050 Connecticut Ave., N.W.
                                            Suite 1100
                                            Washington, D.C. 20036

                                            Attorneys for Plaintiffs

* Applications for Admission pending




                                       23
Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.71 Page 24 of 25




                      CERTIFICATE OF SERVICE
     I hereby certify that the foregoing has been filed on September 30, 2020,

via the CM/ECF system, and that the foregoing has been served by hand deliv-

ery on Defendant.


Date: September 30, 2020
                                        /s/ Todd A. Dawson
                                        TODD A. DAWSON
                                        BAKER & HOSTETLER LLP
                                        Key Tower, 127 Public
                                        Square, Suite 2000
                                        Cleveland, OH 44114
                                        Phone: (216) 621-0200
                                        Fax: (216) 696-0740
                                        tdawson@bakerlaw.com

                                        Attorney for Plaintiffs
Case 1:20-cv-00948-PLM-PJG ECF No. 5 filed 09/30/20 PageID.72 Page 25 of 25




             L.R. 7.2(b)(i) CERTIFICATE OF COMPLIANCE
      I, Todd A. Dawson, hereby certify that the above Memorandum of Points

and Authorities in Support of Plaintiffs’ Motion for a Preliminary Injunction

complies with Local Rule 7.2(b)(i).

      I further certify that, in preparation of the above document, I obtained the

word count from Microsoft Word and the above document contains 5,701

words.


Date: September 30, 2020
                                          /s/ Todd A. Dawson
                                          TODD A. DAWSON
                                          BAKER & HOSTETLER LLP
                                          Key Tower, 127 Public
                                          Square, Suite 2000
                                          Cleveland, OH 44114
                                          Phone: (216) 621-0200
                                          Fax: (216) 696-0740
                                          tdawson@bakerlaw.com

                                          Attorney for Plaintiffs
